Citation Nr: 0613408	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left biceps tear with tendonitis and impingement syndrome, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for multiple conditions 
including acute supraspinatus of the left shoulder, loss of 
grip, loss of strength, loss of use of the left hand, C-5 
nerve impingement, neck pain, arthritis and osteoporosis 
secondary to the service-connected left biceps tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran withdrew his prior appeal 
for an increased disability evaluation for his service-
connected left biceps tear in March 2002.  The rating 
decision of January 2003 appears to consider this claim 
within the discussion for service connection for the 
residuals of the left biceps tear, even though it was not 
listed as a separate issue.  The veteran filed a notice of 
disagreement (NOD) in March 2003, and the statement of the 
case (SOC) then identified the increased rating claim as a 
separate issue on appeal.  On the October 2003 VA Form 9, the 
veteran's representative indicated that the veteran wished to 
appeal his 30 percent rating for his biceps tear and the 
denial of service connection for the above mentioned 
residuals.  The Board will proceed in the adjudication of 
both issues, as they are both properly on appeal.

The veteran participated in a Decision Review Officer (DRO) 
hearing in December 2003.  A transcript of that hearing has 
been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

After a thorough review of the veteran's claims folder, the 
Board finds that further development is necessary prior to 
the adjudication of the veteran's claims.  The veteran's 
claim for an increase must be returned for two reasons.

First, VA has not met all statutory and regulatory notice 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. § 3.159.   Likely because of the 
confusion over the veteran's withdrawal of his prior appeal, 
see Introduction above, the letter sent to the veteran in 
November 2002 addressed the secondary service connection 
claims only.  Without any letter informing him what 
information and evidence is needed to substantiate his claim 
for an increase, the Board cannot proceed to consider this 
claim.

Second, the last VA examination conducted to evaluate the 
severity of the veteran's service-connected condition was in 
June 2002, almost four years ago.  There is insufficient 
evidence, therefore, to assess the current severity of the 
condition, and the claim must be remanded to afford him 
another examination.

Since the veteran clearly receives VA treatment on a regular 
basis, the RO should take this opportunity to obtain the more 
recent records.

As for the secondary service connection claims, they are, in 
many ways, intertwined with the claim for an increase, and it 
is possible that the VA examination or the more recent VA 
records will contain information on the claimed conditions.  
Therefore, the Board will defer adjudicating those claims at 
this time.

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for an 
increased rating.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance. 

2.  Obtain the veteran's medical records 
from the VA Medical Center in Cleveland 
for treatment from March 2004 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the recent VA 
records, to the extent available, 
schedule the veteran for a VA examination 
to assess the current severity of the 
service-connected residuals of left 
biceps tear.  The claims folder must be 
provided to the examiner.  All findings 
concerning residuals of the service-
connected injury must be reported.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






